NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                         No. 18-1241

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Jun 08, 2018
                                                                           DEBORAH S. HUNT, Clerk
 FCA US LLC,                                    )
                                                )
         Plaintiff- Appellant,                  )          ON APPEAL FROM THE
                                                )          UNITED STATES DISTRICT
 v.                                             )          COURT FOR THE EASTERN
                                                )          DISTRICT OF MICHIGAN
 PATREA R. BULLOCK,                             )
                                                )
                                                                  OPINION
         Defendant-Appellee.                    )
                                                )


Before: BATCHELDER, MOORE, and LARSEN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Plaintiff FCA US LLC (“FCA”) appeals

the district court’s denial of a temporary restraining order (“TRO”) enjoining Defendant Patrea

Bullock (“Bullock”) from disclosing any of FCA’s confidential or proprietary information. We

DISMISS FCA’s appeal for lack of appellate jurisdiction.

                                     I. BACKGROUND

       Bullock, a Californian attorney, previously worked at two law firms that represented

automobile manufacturer FCA in California. R. 1 (Compl. ¶¶ 7, 8, 9, 20, 21) (Page ID #2–3, 5).

At these firms, Bullock spent hundreds of hours defending FCA in breach-of-warranty actions. Id.

¶¶ 9, 21 (Page ID #3, 5). FCA claims that Bullock obtained privileged, confidential information

from FCA during this attorney-client relationship. Id. ¶¶ 13, 15, 25, 26 (Page ID #3–4, 7).

According to FCA, Bullock was heavily involved in its defense, and FCA contends that Bullock

“personally determined and advised FCA US about how to respond regarding particular claims,
No. 18-1241
FCA US LLC v. Patrea R. Bullock


evaluated the defenses available to FCA US, developed overall defense strategy, and engaged in

regular contact with FCA US regarding the defenses and strategies of various cases.” Id. ¶ 11

(Page ID #3). For instance, Bullock defended depositions, drafted discovery responses, conducted

vehicle inspections, engaged in settlement processes, and communicated with FCA’s general

counsel. Id. ¶¶ 12, 15, 16, 17 (Page ID #4–5). Bullock also participated in a training program that

FCA hosted, and in order to attend the event, she executed a confidentiality agreement, which

contained choice-of-law and choice-of-forum provisions. R. 1-2 (Compl. Ex. 1-A, Agreement)

(Page ID #24).

       In October 2017, however, Bullock opened her own law firm. R. 1 (Compl. ¶ 30) (Page

ID #8). Shortly thereafter, in November 2017, Bullock filed a complaint for breach of warranty

on behalf of a client against FCA in California state court. Id. ¶ 31 (Page ID #8). A few months

later, in January 2018, Bullock filed another complaint in California state court for breach of

warranty on behalf of clients against FCA. See R. 34-2 (Suppl. Br. Ex. A, Compl.) (Page ID #536).

Subsequently, in February 2018, FCA received yet another complaint for breach of warranty from

one of Bullock’s clients. See R. 37-2 (Suppl. Notice Ex. A, Compl.) (Page ID #606).

       Reacting to Bullock’s conduct, FCA filed this action in the United States District Court for

the Eastern District of Michigan. R. 1 (Compl.) (Page ID #1). In its complaint, FCA pleaded

several claims: (1) breach of contract, (2) misappropriation of trade secrets, (3) violation of the

Defend Trade Secrets Act, 18 U.S.C. § 1832 et seq., and (4) breach of fiduciary duty. Id. ¶¶ 36–

66 (Page ID #9–13). In light of these allegations, FCA has requested injunctive relief and damages.



                                                2
No. 18-1241
FCA US LLC v. Patrea R. Bullock


Id. ¶¶ 67–72 (Page ID #13–15). FCA also moved for a TRO in the district court to restrain Bullock

from revealing confidential information, destroying records, and filing breach of warranty actions

against FCA. R. 2 (Mot.) (Page ID #52). The district court denied FCA’s motion. See FCA US

LLC v. Bullock, No. 17-CV-13972, 2018 WL 1064536, at *4 (E.D. Mich. Feb. 26, 2018). FCA

appealed the district court’s order denying the TRO. See R. 39 (Notice of Appeal) (Page ID #760).

                                         II. DISCUSSION

       We have jurisdiction to review “[i]nterlocutory orders of the district courts . . . refusing . . .

injunctions.’” 28 U.S.C. § 1292(a)(1). “In contrast, this court generally lacks jurisdiction to hear

an appeal of the district court’s decision to grant or deny a TRO.” Ne. Ohio Coal. for the Homeless

v. Blackwell, 467 F.3d 999, 1005 (6th Cir. 2006) (first citing Office of Pers. Mgmt. v. Am. Fed’n

of Gov’t Emps., 473 U.S. 1301, 1303–04 (1985); and then citing Leslie v. Penn Cent. R.R. Co., 410
F.2d 750, 752 (6th Cir. 1969)). “The rationale for this rule is that TROs are of short duration and

usually terminate with a prompt ruling on a preliminary injunction, from which the losing party

has an immediate right of appeal.” Id.

       However, the grant or denial of a TRO “may be appealed under section 1292(a)(1) if it has

the practical effect of an injunction and ‘further[s] the statutory purpose of ‘permit[ting] litigants

to effectually challenge interlocutory orders of serious, perhaps irreparable, consequence.’” Id.

(alterations in original) (quoting Carson v. Am. Brands, Inc., 450 U.S. 79, 84 (1981)). Thus, we

have jurisdiction when the grant or denial of a TRO “threaten[s] to inflict irretrievable harms.”

See id. at 1005–06 (determining that we had jurisdiction because any harm from the TRO regarding



                                                   3
No. 18-1241
FCA US LLC v. Patrea R. Bullock


the enforcement of voting provisions during an election was irreparable); see also Ohio Republican

Party v. Brunner, 543 F.3d 357, 360 (6th Cir. 2008) (concluding that we had jurisdiction to review

a TRO regarding election procedures because of “the extraordinary time constraints”); Workman

v. Bredesen, 486 F.3d 896, 904 (6th Cir. 2007) (holding that we had jurisdiction to review a TRO

staying an execution).

       As the district court noted when considering FCA’s motion, FCA does not face irreparable

consequences if it does not receive a TRO. See FCA, 2018 WL 1064536, at *3. Although

Bullock’s actions may be problematic, FCA can challenge her conduct in other forums, and this is

not a case where a TRO acts as a preliminary injunction. For instance, in each action that Bullock

has pursued against FCA, FCA can move to disqualify Bullock. In fact, the courts in those actions

might be better suited to determine whether Bullock’s conduct immediately endangers FCA.

Additionally, as the district court observed, FCA “may contact the California bar” regarding

Bullock’s actions, and it could move for a preliminary injunction in this action. Because FCA can

seek protection in other manners, the district court’s denial of the TRO does not threaten to inflict

irretrievable harm. Therefore, we do not have appellate jurisdiction over the district court’s order

denying a TRO.

                                       III. CONCLUSION

       For the reasons discussed, we DISMISS FCA’s appeal for lack of appellate jurisdiction.




                                                 4